Citation Nr: 0309389	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from February 1976 to April 
1993 and from April 1998 to April 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 decision by the Roanoke, Virginia, 
Regional Office (RO).  An August 2002 Board decision granted 
service connection for back and gastric disorders, but 
adjudication of this issue was deferred for evidentiary 
development.


REMAND

The evidence of record herein was last reviewed by the RO in 
March 2002 after which the veteran testified at a Board 
hearing.  In July 2002, the Board reviewed the evidence of 
record, determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, evidentiary development is 
incomplete.

At a December 2002 VA examination, the veteran stated that a 
"knot the size of an orange" was found on his distal left 
clavicle in 1991.  X rays at that time reportedly showed a 
clavicular tumor and fracture.  A biopsy of the clavicle 
revealed non-Hodgkin's lymphoma.  The examiner in December 
2002 ordered X rays of the left shoulder, and diagnosed 
status post left clavicle fracture secondary to non-Hodgkin's 
lymphoma.  Notably, however, December 2002 X rays showed the 
left shoulder to be normal with no evidence of an old 
fracture.  In a March 2003 addendum to his December 2002 
examination report, the examiner disregarded the December 
2002 radiology report, and referred only to an October 1997 
radiology report of an old left clavicle fracture.

The service medical records include 1991 reports of computed 
tomography that refer only to a 2.5 cm supraclavicular node, 
and a lytic lesion of the clavicle without an associated soft 
tissue mass.  By April 1992, he had completed a course of 
chemotherapy, and left shoulder X rays showed only mixed 
sclerosis and lucency in a slightly expanded left distal 
clavicular head.  A pathologic fracture was not present.

In sum, it is not clear whether the veteran currently has a 
left shoulder disability.  Further, service medical records 
and the December 2002 radiology report are not consistent 
with the December 2002 examination report, the March 2003 
addendum thereto, and the October 1997 VA radiology report.  
Reconciliation of those inconsistencies is necessary.

The jurisdiction conferred upon the Board by 38 C.F.R. 
§ 19.9(a)(2) (2002), to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO, 
was recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  As such, the Board may not 
render a decision based on this evidence in the first 
instance.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ask the veteran to 
identify health care providers who have 
treated him for a left shoulder 
disability since his April 2001 
separation from active duty, and then 
obtain treatment records from any 
identified health care provider.

2.  After post-2001 treatment records are 
obtained and associated with the file, 
the veteran must be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current left 
shoulder disability.  The examiner must:

a.  Reconcile apparent 
discrepancies, to include examining the 
actual X rays, if necessary, between 
1991-1993 service medical records, 1993-
1998 medical records from VA and the 
National Naval Medical Center, and post-
1998 VA and service medical records.  
Specifically, the examiner should 
determine whether medical records show 
that the veteran sustained a pathologic 
fracture of the left clavicle.

b.  Conduct complete range of motion 
studies of both shoulders and all other 
indicated tests.

c.  Fully describe all functional 
limitations of the left shoulder, and 
specifically indicate which are 
attributable to non-Hodgkin's lymphoma.

d.  Set forth in the report the 
factors upon which the medical opinion is 
based.

3.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record, and 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2002).

The appellant has the right to submit additional evidence and 
argument on the issue appealed.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


